                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

NORMA LOUISE COTHREN                                                        PLAINTIFF

v.                         Case No. 4:17-cv-00674 BSM


SOCIAL SECURITY ADMINISTRATION,                                           DEFENDANT
Commissioner


                                        ORDER

      The proposed findings and recommendations (“recommendation”) from United States

Magistrate Judge Patricia S. Harris [Doc. No. 21] has been received. After careful review

of the record, the recommendation is adopted, and the case is dismissed with prejudice.

      IT IS SO ORDERED this 25th day of March 2020.




                                                  UNITED STATES DISTRICT JUDGE
                                                                         JUD
